Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 15-17, and 19-24 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites closer or away, towards or from the second plate. The phrase “closer or away, towards or from” is awkwardly written so as to make it confusing. For example is closer or away the same thing as towards or from? Or is “closer or away” referring to another element/direction other than with respect to the second plate?
Claim 2 recites a longitudinal insertion direction. Claim 1 has been amended to recite a first longitudinal direction. In light of Applicant’s disclosure, it is unclear if the longitudinal direction of claim 2 is referring to the same longitudinal direction of claim 1.
Claim 3 recites said first direction of displacement of the at least one thrust element is substantially parallel to the longitudinal insertion direction, or is transversal to the longitudinal direction of insertion. Given the amendment to claim 1 that recites the thrust element moving in a longitudinal direction, it is unclear how the thrust element can move transversal to the longitudinal direction of insertion.
Claim 20 recites a first joint and a second joint. It is unclear if these are referring to the two joints introduced in claim 19, or if other joints are being introduced.
Claims 20 and 21 recite the lock position and the unlock position of an activating lever. For proper antecedent basis, these should be changed to a lock position and an unlock position.
4-6, 15-17, 19, and 22-24 are rejected for depending from claim 1.

Allowable Subject Matter
Claims 1-6, 15-17, and 19-24  would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest  the at least one thrust element is connected to the floating element by at least one joint which converts displacements of the at least one thrust element moving along a first longitudinal direction towards or away from a stop side of the first plate into transversal displacements of the floating element closer or away, towards or from the second plate, in combination with the other limitations of claim 1, wherein the at least one joint is interpreted as detailed in the claim interpretation section of the Office action mailed on September 3, 2021.

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered.  Applicants argue that the amendments to the claims address all the 112(b) rejections. Previous rejections to claims 18 (now incorporated in claim 1) and 20 have not been addressed. Further, the amendment to claim 1 introduced new 112b rejections.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.